Case 1:19-cv-02818-DDD-KLM Document 148 Filed 12/17/20 USDC Colorado Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-02818-DDD-KLM

   CAROL NICHOLS, on behalf of herself and other similarly situated employees,

           Plaintiff

   v.


   DENVER HEALTH AND HOSPITAL AUTHORITY,

           Defendant.


  PLAINTIFF’S RE-FILED MOTION TO FILE SUMMARY JUDGMENT RESPONSE [ECF 146]
                                  EXHIBITS UNDER SEAL (Level-1)


           Plaintiff, Carol Nichols, by and through her undersigned counsel, Merrily Archer, Esq.,

   M.S.W. of EEO Legal Solutions LLC, hereby moves to file exhibits [ECF 146-1 through ECF

   146-25] appended to her Response to Motion for Summary Judgment [ECF 146] under Level 1

   Restriction. Plaintiff re-files her instant Motion for Leave to Restrict after receiving helpful and

   welcomed assistance from the U.S. District Court Clerk, for which she is grateful. In further

   support, Plaintiff states:

           Certification of Compliance with D.C.COLOLCivR 7.1(a): In compliance with our duty

   to confer, the undersigned conferred with counsel for Defendant Denver Health and Hospital

   Authority (DHHA), Benjamin Hudgens, Esq., about the necessity/propriety of filing exhibits

   appended to Plaintiff’s Response to DHHA’s Motion for Summary Judgment under seal. Although

   the parties disagree about the putative scope of their Stipulated Protective Order (SPO) and the
Case 1:19-cv-02818-DDD-KLM Document 148 Filed 12/17/20 USDC Colorado Page 2 of 4




   impact of DHHA’s statutory Open Records obligations, § 24-72-201 et seq., C.R.S. (2020)

   (“CORA”) on its effort to restrict the public record, they agree on this much: until and unless a

   tribunal sorts out their five-month long disagreement [ECF 58], prudence dictates filing these

   contested documents under seal, at least temporarily.

          As indicated in previous motions, Plaintiff disagrees that the Exhibits appended to her

   Response to DHHA’s Motion for Summary Judgement merit restriction in the public record under

   D.C.COLOLCiv.R. 7.2 on numerous grounds, referenced above (e.g., the scope of the SPO,

   CORA). Further, DHHA placed most of these documents/transcripts “at issue” in its defense

   against her individual and systemic discrimination allegations. Finally, the same reason DHHA

   seeks to conceal/protect these documents—i.e., public reproach and accountability—is exactly the

   reason Plaintiff maintains they should be unrestricted under D.C.COLOLCiv.R. 7.2: as a public

   hospital entrusted with public resources, the employment practices exposed in these documents

   and management testimony are matters of public concern. These materials are gravely inculpatory

   in this and likely other pending discrimination litigation against DHHA under Title VII and

   Americans with Disabilities Act (ADA).

          Plaintiff, however, seeks to minimize further conflict to enable the tribunal to focus on the

   merits. This dispute about the scope and applicability of the parties’ SPO started on July 27, 2020

   and remains unresolved. Given the sensitive nature of these documents—e.g., (1) on-going race

   complaints    against   the   Human     Resources    (HR)    executive    overseeing    “Employee

   Relations” and disciplinary/termination decisions at DHHA and (2) its tolerance of on-going

   unabated sexual harassment complaints perpetrated by one of its doctors—Plaintiff files them

   under seal.



                                                   2
Case 1:19-cv-02818-DDD-KLM Document 148 Filed 12/17/20 USDC Colorado Page 3 of 4




          WHEREFORE, Plaintiff respectfully requests that the District Court place Plaintiff’s

   Exhibits appended to her Response to DHHA’s Motion for Summary Judgment [ECF 146] under

   Level-1 restriction until final adjudication of the issues presented in ECF 58 to ECF 141.

      Respectfully re-filed submitted this 15th day of December 2020.

                                                     s/ Merrily S. Archer
                                                     Merrily S. Archer, Esq., M.S.W.
                                                     EEO Legal Solutions LLC
                                                     Counsel for Nichols et al
                                                     600 17th Street, Suite 2800-South
                                                     Denver, Colorado 80202
                                                     (303) 248-3769 (direct)
                                                     (303) 915-5486 (text/cell)
                                                     archerm@eeolegalsolutions.com
                                                     www.eeolegalsolutions.com




                                CERTIFICATE OF COMPLIANCE

              I hereby certify that the foregoing pleading complies with the type-volume
                 limitation set forth in Judge Domenico’s Practice Standard III(A)(1).

                                   CERTIFICATE OF SERVICE

     The undersigned certifies that she has served a copy of the foregoing Re-filed Motion to File
     Summary Judgment Exhibits Under Seal this 14th day of December 2020 through the Court’s
                                  electronic filing system as follows:


                       Alice Conway Powers, Esq.
                                 Jon Olafson, Esq.
                          Benjamin Hudgens. Esq.
                                Lewis Brisbois PC
               1700 Seventeenth Street, Suite 4000
                          Denver, Colorado 80203
                           (720) 292-2028 (direct)
                              (303) 861-7767 (fax)
                 Alice.powers@lewisbrisbois.com
                           www.lewisbrisbois.com


                                                   3
Case 1:19-cv-02818-DDD-KLM Document 148 Filed 12/17/20 USDC Colorado Page 4 of 4




                                       4
